107 N.W.2d 439 (1961)
STATE of Iowa, Appellee,
v.
Bernard Francis DOERFLEIN, Appellant.
No. 50127.
Supreme Court of Iowa.
February 8, 1961.
*440 Bernard Francis Doerflein, pro se.
Evan L. Hultman, Atty. Gen., and Richard F. Nazette, County Atty. of Linn County, Cedar Rapids, for appellee.
PER CURIAM.
Defendant, Bernard Francis Doerflein, was charged by county attorney's information with the crime of robbery with aggravation, in violation of section 711.2, Code of Iowa, 1958, I.C.A. He asked that Everett W. Gross of Billings, Montana, be appointed his counsel. The court found Mr. Gross is not a member of the bar of this state and denied the request, without prejudice to the appointment of other counsel for defendant, at least one of whom is a member of the bar of Linn County, Iowa. From this order defendant served notice of appeal to this court. The appeal comes to us upon a clerk's transcript.
The transcript shows no final judgment has been entered in this cause and by reason of Code section 793.2, I.C.A., defendant is therefore not entitled to appeal from the order denying his request for the appointment of Everett W. Gross as his counsel. State v. Anderson, 245 Iowa 99, 101, 60 N.W.2d 794, 795-796, and citations; State v. Addison, 250 Iowa 712, 715, 95 N. W.2d 744. Since defendant's appeal does not lie it is our duty to dismiss it. Ibid.
Appeal dismissed.